[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE CROSS-CLAIM
The plaintiff instituted the present action seeking to recover damages for personal injuries claimed to have been sustained as a result of a fall upon a defective sidewalk. The claim is brought in three counts asserting, respectively, the defendant Robert Evans, the defendant Bell Haven Tax District a/k/a Bell Haven Association ("Association") and the defendant Bell Haven Land Company ("Land Company") owned and controlled the property upon which the plaintiff claims to have fallen. The plaintiff then sets forth identical claims of negligence as against each of the three defendants. The plaintiff also claims that the property where the fall occurred is located within the boundaries of the Association and adjoins an access road owned by the defendant Land Company.
The defendant Evans has filed a cross-claim against the Association and against the Land Company asserting that each of the cross-claimed defendants had control of the sidewalk in question and duty to inspect to maintain and repair the sidewalk. The Association and Land Company have moved to strike the cross-claim asserting that it fails to allege an independent legal relationship necessary to maintain an action for indemnity as set forth in Atkinson v. Berloni, 23 Conn. App. 325 (1990).
The court must construe the cross-claim most favorably to the defendant Evans. Under the cross-claim, the defendant Evans could introduce evidence of an independent legal relationship sufficient to provide a basis for indemnity.
Accordingly, the motion to strike is denied.
RUSH, JUDGE CT Page 2989